[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            AUGUST 17, 2007
                              No. 06-16574                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 06-00127-CR-JEC-1-1

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

LISA MELINDA LYLE,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (August 17, 2007)

Before ANDERSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Lisa Melinda Lyle appeals her 30-month sentence imposed following her
guilty plea for making false claims against the United States and fraudulently using

another persons’ identification to make false claims against the United States. For

the reasons that follow, we affirm.

                                I. BACKGROUND

      In March 2006, a grand jury returned an indictment against Lyle, charging

her with six counts of making false claims against the U.S., in violation of 18

U.S.C. § 287, and four counts of fraudulent use of another person’s identification

with the intent to make a false claim against the U.S., in violation of 18 U.S.C.

§ 1028(a)(7).

      The indictment stemmed from a criminal enterprise that began in or about

January 2000 and continued until approximately June 2002. Lyle perpetrated the

scheme by offering to assist friends, acquaintances, and family members in filing

their federal income tax returns and obtaining their personal information. After

receiving these individuals’ personal information (including their social security

numbers), Lyle filed tax returns in their names using false information regarding,

inter alia, employment, earnings, income tax withheld, and tax credits. In several

instances, Lyle filed tax returns using the names and social security numbers of

these persons without their knowledge or authorization. In many of the tax returns,

Lyle applied for a refund anticipation loan (“RAL”) on behalf of the purported



                                          2
taxpayer.1 In the RAL applications, Lyle instructed the bank to pay the RAL

proceeds either by issuing a check to an address where she, a friend, or a relative

resided, or by depositing the proceeds into bank accounts in the names of herself, a

friend, or a relative. And in several of the tax returns, Lyle directed the Internal

Revenue Service (“IRS”) to deposit the claimed refunds into bank accounts held in

her name or in the name of a friend or a relative.

       During an IRS investigation, Lyle told investigators that her cousin, Rene

Cook, was responsible for all of the questionable returns. Betsy Smith, a friend of

Lyle’s, also told investigators that Rene Cook was responsible for the false returns.

Upon being informed that providing false information to federal investigators was

a felony, Smith recanted her statement, said that Cook was not responsible for the

returns, and said that Lyle had instructed her to blame Cook. Smith also admitted

that she had granted Lyle permission to deposit tax refunds into her account, that

she followed Lyle’s instructions regarding when and how to withdraw the funds,

and that she had cashed two refund checks on Lyle’s behalf.

       Lasetta Jackson, Lyle’s sister, told investigators that she allowed Lyle to use

her bank account to receive tax refunds and that she had cashed one refund check


       1
          Upon receipt of an RAL application, a bank contacts the Internal Revenue Service
(“IRS”) to verify that a tax return matching the applicant has been filed. After a match is
verified, the bank issues a loan to the applicant in an amount equal to the refund claimed on the
applicant’s tax return. The loan is secured by a pledge of the taxpayer’s anticipated refund.

                                                 3
for Lyle. Likewise, Lyle’s mother, Rosetta Kemp, told investigators that she

allowed Lyle to use her bank account to receive tax refunds. Kemp also stated that

on at least one occasion, Lyle drove her to the bank and instructed her regarding

how much money to withdraw. After withdrawing the funds from their respective

bank accounts, Smith, Jackson, and Kemp gave all of the money to Lyle.

      Lyle pleaded guilty to the indictment in its entirety without a plea

agreement. The probation office then prepared a presentence investigation report

(“PSI”), determining that Lyle’s offense level was 19 based on, inter alia, a 2-level

enhancement for the “unauthorized transfer or use of any means of identification to

produce or obtain any other means of identification,” pursuant to U.S.S.G.

§ 2B1.1(b)(10)(C)(i), and a 2-level enhancement for being an organizer, leader, or

manager in a criminal offense, pursuant to U.S.S.G. § 3B1.1(c). Based on a

criminal history category of I, Lyle’s Sentencing Guidelines range was 30 to 37

months’ imprisonment.

      Lyle raised four objections to the PSI, two of which are relevant to the

instant appeal: an objection to the identification enhancement under U.S.S.G.

§ 2B1.1(b)(10)(C)(i) and an objection to the aggravating-role enhancement under

§ 3B1.1. At a sentencing hearing, the district court overruled Lyle’s objections and

sentenced her to 30 months’ imprisonment as to each count, to run concurrently;



                                          4
three years of supervised release; a $1,000 special assessment; and restitution in

the amount of $74,419 to be paid to the IRS. This appeal followed.

                                   II. DISCUSSION

       On appeal, Lyle argues that the district court erred in overruling her

objections to the identification and aggravating-role enhancements. We review

“the district court’s findings of fact for clear error and its application of the

sentencing guidelines to those facts de novo.” United States v. Humber, 255 F.3d

1308, 1311 (11th Cir. 2001) (citation omitted). Clear error is present when “we are

left with a definite and firm conviction that a mistake has been committed” by the

district court. United States v. Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005)

(citation omitted).

                           A. Identification Enhancement

       Pursuant to U.S.S.G. § 2B1.1(b)(10)(C)(i), a defendant receives a 2-level

enhancement to her offense level if the offense conduct involved “the unauthorized

transfer or use of any means of identification unlawfully to produce or obtain any

means of identification.” U.S.S.G. § 2B1.1(b)(10)(C)(i). “[T]he term ‘means of

identification’ refers to any name or number that may be used, alone or in

conjunction with any other information, to identify a specific individual, including

any” social security number or access device. 18 U.S.C. § 1028(d)(7); U.S.S.G.



                                            5
§ 2B1.1, comment. (n.9(A)). An “access device” includes, among other things,

any “account number” that can be used to initiate a transfer of funds. 18 U.S.C.

§ 1029(e)(1). The Application Notes to § 2B1.1 set forth examples of the types of

conduct to which the identification enhancement applies, including the following:

      A defendant obtains an individual’s name and social security number
      from a source (e.g., from a piece of mail taken from the individual’s
      mailbox) and obtains a bank loan in that individual’s name. In this
      example, the account number of the bank loan is the other means of
      identification that has been obtained unlawfully.

U.S.S.G. § 2B1.1, comment. (n.9(C)(ii)(I)).

      Here, Lyle argues that the district court erred in applying this identification

enhancement on the basis of the RALs because RALs are not “means of

identification” within the meaning of § 2B1.1(b)(10). We disagree.

      Lyle obtained the names and social security numbers of various persons

under the guise of aiding them with filing their federal income tax returns, and,

often without these persons’ knowledge or permission, Lyle filed fraudulent tax

returns using these persons’ names and social security numbers. Based on falsely-

claimed refunds in these tax returns, Lyle applied for and obtained RALs (bank

loans) in these persons’ names. Thus, Lyle used two means of identification—the

names and social security numbers of unsuspecting persons who had not given

their authorization—to unlawfully obtain another means of identification—RALs



                                          6
with associated account numbers in these persons’ names. In our view, Lyle’s

conduct is not meaningfully distinguishable from that described in the Application

Notes to U.S.S.G. § 2B1.1(b)(10)(C)(i). See U.S.S.G. § 2B1.1, comment.

(n.9(C)(ii)(I)). Accordingly, the district court did not commit clear error in

applying the identification enhancement.

                        B. Aggravating-Role Enhancement

      The Sentencing Guidelines provides for a 2-level enhancement of a

defendant’s offense level if the defendant was an organizer, leader, manager, or

supervisor of one or more other participants in the offense. U.S.S.G. § 3B1.1(c).

A “participant” in the offense “is a person who is criminally responsible for the

commission of the offense, but need not have been convicted.” U.S.S.G. § 3B1.1,

comment. (n.1). In determining whether the defendant acted as an organizer or

leader of the offense, the court may consider factors such as, inter alia, the exercise

of decision making authority, the recruitment of accomplices, the claimed right to a

larger share of the fruits of the crime, the degree of participation in planning or

organizing the offense, and the degree of control and authority exercised over

others. Id., comment. (n.4). “[T]he assertion of control or influence over only one

individual is enough to support a § 3B1.1(c) enhancement.” United States v.

Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000). And the government need only



                                           7
prove the defendant’s aggravating role in the offense by a preponderance of the

evidence. United States v. Yeager, 331 F.3d 1216, 1226 (11th Cir. 2003).

       On appeal, Lyle argues that the Government failed to prove by a

preponderance of the evidence that she was an organizer, leader, manager, or

supervisor of other participants in her offense of conviction. We disagree.

       Smith, Jackson, and Kemp told IRS investigators that (1) Lyle recruited 2

them to allow the use of their bank accounts for the direct deposit of fraudulently

obtained tax refunds; (2) Lyle instructed them regarding when to withdraw the

funds and how much of the funds to withdraw; and (3) after withdrawing the

fraudulently obtained funds from their respective bank accounts, they gave all of

the money to Lyle at her direction. Moreover, Smith stated that Lyle instructed her

to lie to IRS investigators, and she admitted that she endorsed and cashed two of

the fraudulent refund checks at Lyle’s direction. And Smith, Jackson, and Kemp

each allowed Lyle to file at least two fraudulent tax returns in their names. On this

record, we conclude that the Government proved by a preponderance of the

evidence that Smith, Jackson, and Kemp were “recruited” by Lyle as “participants”

in Lyle’s criminal enterprise, Lyle exercised control and authority over these

participants in carrying out the aims of the criminal enterprise, and Lyle retained a


       2
       The word “recruit” is defined as, among other things, “to secure the services of.”
Merriam-Webster Online Dictionary, http://www.m-w.com (last visited June 25, 2007).

                                               8
larger share (indeed, all) of the fruits of the crime. Accordingly, the district court

did not commit clear error by imposing a 2-level enhancement to Lyle’s offense

level pursuant to § 3B1.1(c)

                                 III. CONCLUSION

      For the foregoing reasons, we AFFIRM.




                                           9